Citation Nr: 0723139	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-10 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for emphysema.

3.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1959 to June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In that rating decision, the RO denied 
service connection for COPD, emphysema and bronchitis.

The veteran testified before the undersigned veterans law 
judge in May 2006.  A copy of the transcript of that hearing 
has been made part of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends, in essence, that his variously 
diagnosed lung diseases are due to his exposure to asbestos 
during service.  The service personnel records show that he 
served as a fireman and boilerman or boiler tender while on 
active duty.  In a May 2004 letter, the veteran indicated 
that in making repairs to boilers, he had to remove asbestos 
pipe insulation and replace it.  In his testimony before the 
Board, he stated that he had to go inside the boilers to 
clean off carbon buildup and would spit up big, black chunks 
of sputum for up to a week thereafter.  The veteran also 
testified that he first sought treatment for respiratory 
problems about 12 years after his separation from service.


The veteran underwent a VA examination in May 2004.  The 
examiner noted that the veteran had smoked since the age of 
16.  Additional history included two or three episodes of 
pneumonia and 10 to 12 hospitalizations for exacerbations of 
his COPD/bronchitis.  The diagnoses were COPD, a 3 millimeter 
small pulmonary nodule with emphysematous changes, and a 
history of pneumonia and bronchitis.  The examiner did not 
provide an opinion regarding whether any of the veteran's 
lung diseases were linked to service, to include exposure to 
asbestos.  

VA Adjudication Procedure Manuel contains directives on 
developing claims based on asbestos exposure.  The Manual 
provides that the latent period varies from 10 to 45 or more 
years between the first exposure and development of a 
disease.  See M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section H, Paragraph 29 and M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, Paragraph 9.  

In view of the foregoing, the Board finds that the veteran 
must be afforded a pulmonary examination to determine the 
etiology and approximate onset date of any lung disease that 
is currently present.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  

2.  The RO/AMC should schedule the 
veteran for a VA pulmonary examination by 
a physician knowledgeable in pulmonary 
disorders.  The claim's file should be 
forwarded to the examiner.  Following a 
review of the service medical records and 
relevant post-service medical records, 
obtaining the veteran's military and 
employment history, the clinical 
examination, and any tests that are 
deemed necessary, to include appropriate 
X-rays, which should be reviewed by a 
designated "B reader" radiologist (i.e., 
one certified by examination to read and 
grade asbestos films), the examiner 
should address the following questions:
	
a)  Does the veteran have a current 
diagnosis of asbestosis?  

b)  Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that any lung 
disease that is currently present 
began during service or is causally 
linked to any incident of active 
duty, to include exposure to 
asbestos?

The examiner is to note that VA 
recognizes that in cases where a veteran 
was exposed to asbestos during service 
the latent period varies from 10 to 45 or 
more years between the first exposure and 
development of a disease.  See M21-1MR, 
Part IV, Subpart ii, Chapter 1, Section 
H, Paragraph 29.

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The physician is requested to provide a 
rationale for any opinion expressed.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate.

A copy of the "B reader's" report must be 
included in the claims file.

3.  Thereafter, the claims on appeal must 
be readjudicated on the basis of all of 
the evidence of record and all governing 
legal authority.  If any benefit sought 
on appeal is not granted, the veteran and 
his representative must be provided with 
a supplemental statement of the case. 

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain evidentiary 
development.  No inference should be drawn as to the outcome 
of this matter by the actions herein requested.

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2006).

